Citation Nr: 1112322	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-25 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from September 1968 to August 1971, including a tour in Vietnam during the Vietnam War.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board is remanding this cause-of-death claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The appellant contends that the liver cancer that caused the Veteran's death was the result of exposure to Agent Orange in Vietnam.  According to his certificate of death, the immediate cause of his death was hepatocellular carcinoma.  He did not have any service-connected disabilities at the time of his death.  

On remand, the RO/AMC first needs to send the appellant-widow additional notice to comply with the Veterans Claims Assistance Act (VCAA) - and, in particular, the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that for Dependency and Indemnity Compensation (DIC) benefits, including claims for cause of death, VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

A VCAA notice letter was sent to the appellant in December 2005.  And while this notice letter generally addresses what is required to establish service connection for cause of death, it is not responsive to her specific contention regarding the Veteran's terminal cancer being related to his military service and, in particular, to his presumed exposure to Agent Orange in Vietnam.  The letter does not mention that, at the time of his death, he did not have a service-connected disability, so not only needs to show the terminal cancer caused or contributed substantially or materially to his death, but also that the cancer was incurred in or aggravated by his military service.  The Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  The December 2005 letter does not, however, especially since the RO issued that letter before the Court issued its decision in Hupp in 2007.  The appellant therefore has not received this required Hupp notice, and must before deciding the appeal of her cause-of-death claim.  

A medical nexus opinion also is needed to assist in determining whether any condition related to the Veteran's military service either caused or contributed substantially or materially to his death.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the Veteran died in September 2005 of hepatocellular carcinoma (liver cancer) of 9 months duration - so originating in early 2005.  Indeed, his VA treatment records show the first diagnosis of this eventually terminal hepatocellular carcinoma in approximately January 2005, following a liver biopsy.  His military service had ended many years earlier, in August 1971.  His DD Form 214 confirms he had service in Vietnam, during the Vietnam War, although without any indication of combat, such as combat medals or awards.  

The appellant-widow believes his terminal liver cancer was the result of his exposure to Agent Orange while in Vietnam and, thus, entitles her to service connection for the cause of his death.  This theory of entitlement is predicated on the notion that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

For purposes of establishing service connection for disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Here, though, although VA has conceded the Veteran served in Vietnam and, therefore, is entitled to the presumption that his tour there involved exposure to toxic herbicides (including, specifically, the dioxin in Agent Orange), he did not die from one of the cancers listed above typically associated with said exposure.  
The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630- 27641 (2003).

The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Furthermore, a presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).

Nevertheless, this does not altogether preclude the appellant from establishing her entitlement to service connection based on the Veteran's presumed exposure to Agent Orange in Vietnam with sufficient proof of actual direct causation linking his terminal cancer to his military service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee - which, instead, concerned exposure to radiation, are equally applicable in cases as here involving Agent Orange exposure to establish direct causation).

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

So given this asserted linkage between the Veteran's terminal cancer and his already conceded exposure to Agent Orange in Vietnam, the Board believes a medical nexus opinion is needed to fairly decide this appeal.  

Moreover, there are potentially outstanding treatment records that the RO/AMC should obtain on remand.  Specifically, the RO/AMC must attempt to obtain outstanding private treatment records from the East Tennessee State University (E.T.S.U.) Cancer Center.  The death certificate indicates the certifying examiner was a physician at the E.T.S.U. Cancer Center in Johnson City, Tennessee.  But he claims file does not appear to contain the Veteran's final treatment records, shortly before death, and these may have been at the E.T.S.U. Cancer Center.  

If there are any treatment records for the Veteran at this facility, they may be highly pertinent to the appellant's claim.  So attempts also must be made to obtain these other treatment records before deciding this appeal, to comply with the duty to assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

For essentially this same reason, the RO/AMC also should obtain any potentially outstanding VA treatment records.  There are currently VA treatment records on file from the Mountain Home VA Medical Center (VAMC) in Mountain Home, Tennessee, dated from September 2002 to May 2005.  It is unclear whether the RO attempted to obtain any VA treatment records before or after this period, however, keeping in mind that the Veteran did not die until September 2005, so not until later that year.  Additional VA treatment records concerning him therefore may exist at this facility, especially close to the time of his death in September 2005.  Thus, at minimum, VA needs to obtain all of his relevant treatment records from the Mountain Home VAMC.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2) ; 38 C.F.R. §§ 3.159(c)(2), (c)(3).  On remand, the RO/AMC must attempt to obtain these additional records and, if they do not exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran should also be apprised of this.  


Accordingly, the cause-of-death claim is REMANDED for the following additional development and consideration:

1.	Send the Appellant an additional VCAA notice letter to comply with the Court's holdings in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007) by containing:  (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim, including for cause of death, based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.	Ask the appellant to complete and return the necessary authorizations (VA Form 21-4142) for VA to obtain any outstanding medical treatment records from E.T.S.U. Cancer Center in Johnson City, Tennessee.  Ask that she assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by herself providing these treatment records if, for example, she has them in her personal possession.  If she provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).

3.	Also ask the appellant to assist in the search for any additional VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, contact the VAMC in Mountain Home, Tennessee, to obtain all of the Veteran's treatment records, especially any outstanding records not already associated with the claims file dated since May 2005.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the appellant notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

4.	After completing the above requested development in paragraphs 1, 2, and 3, obtain a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's terminal hepatocellular carcinoma/liver cancer was the result of his military service, and especially his presumed exposure to Agent Orange in Vietnam.  

To facilitate making this important determination, the physician designated to provide this opinion must review the claims file for the Veteran's pertinent medical and other history, including a complete copy of this remand.  This physician also much discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.	Then readjudicate the Appellant's claim.  If the claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case (SSOC), which includes the most recent changes in the law regarding Agent Orange exposure claims, and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this cause-of-death claim.

The appellant has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


